                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA
_________________________________________

3M Company,                                                 Civil Action No.20-CV-01371
                      Plaintiff,                            (ECT/KMM)
vs.
                                                           NOTICE OF APPEARANCE
Legacy Medical Supplies, LLC.,                                       OF COUNSEL
Mark Eckhardt, Carol Ann Korpi,
JosephNelson, Jeremy Reboulet,
And Does 1-10, whose true names are
largely unknown,

                  Defendants.
_________________________________________

To:    The Clerk ofCourt and all parties ofrecord.
       PLEASE TAKE NOTICE that Defendant Legacy Medical Supplies, LLC has retained

the legal services ofW illiam R.Skolnick, and Andrew H.Bardwell ofthe law firm Skolnick &

Joyce, P.
        A.to represent them and make all necessary appearances in the above-captioned matter.

The attorneys listed below are admitted or otherwise authorized to practice in this Court.

                                                    SKOLNICK & JOYCE,P.
                                                                      A.

Date: July 14, 2020                             By: /s/William R.Skolnick
                                                    W illiam R.Skolnick, #137182
                                                    wskolnick@ skolnickjoyce.com
                                                    Andrew H.Bardwell, #0390821
                                                    abardwell@ skolnickjoyce.com
                                                    333 SouthSeventhStreet, Suite 1150
                                                    Minneapolis, Minnesota 55402
                                                    (612)677-7600 Main
                                                    (612)677-7601 Facsimile

                                                    ATTORNEYS FOR DEFENDANT
                                                    LEGACY MEDICAL SUPPLIES,LLC
